Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action to foreclose a mortgage. A decree was originally rendered against the mortgagor alone, and the property was purchased at the sale under the decree by one Boggs, who, having discovered that the mortgagee had conveyed the premises to other persons before the commencement of the foreclosure suit, brought an action against the plaintiffs to recover back the purchase money paid by him. That action came before this Court on appeal, and will be found reported under the name of Boggs v. Hargrave (16 Cal. 559), in which it was held that he had no right of .action. Boggs then applied to the Court in this action to set aside the judgment and decree of foreclosure, and for leave to file a supplemental complaint, setting forth the facts, and making new parties of subsequent purchasers and incumbrancers. Leave was granted, *631and he accordingly filed his supplemental complaint, making numerous new parties defendants. The new parties appeared, or were duly served and defaulted, and a new decree of foreclosure was finally rendered, from which the defendants appeal. No statement on appeal, or grounds of appeal, appear in the record, nor have any assignments of error been filed in this Court, nor have the appellants filed any brief in the case. The respondents have filed a motion to dismiss the appeal on these grounds.
The motion is sustained, and the appeal is ordered to be dismissed.